Citation Nr: 1131700	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  10-18 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an extension of a temporary total evaluation (TTE) because of treatment for a service connected disability (status post (s/p) injury, left knee, with chondromalacia) requiring convalescence, beyond April 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1990 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge at an April 2011 hearing that was held at the RO.


FINDING OF FACT

The Veteran's did not require a period of recovery beyond April 1, 2008 for his arthroscopic surgery of the left knee.  By that date he had good motion of the knee, the wound had healed, and there were no post-operative residuals requiring convalescence.


CONCLUSION OF LAW

The criteria for a TTE for convalescence beyond April 1, 2008 were not met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.30 (2010).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

 Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In this case, the Veteran was sent a letter in January 2009 that explained VA's duty to assist him with developing evidence in support of his claim.  The letter also explained what the evidence needed to show in order to support a TTE for convalescence. 

In addition to its duties to provide various notices to claimants, VA also must make reasonable efforts to assist them with obtaining the evidence that is necessary in order to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including  service treatment records, VA treatment records, private treatment records, and a transcript of the Veteran's testimony at his April 2011 hearing.  While a VA examination was not provided to the Veteran in conjunction with his claim, his post-surgical recovery period and continued problems with his left knee after that time are documented in his VA treatment records.

The Board concludes that VA satisfied its obligations pursuant to the VCAA in this case.  

Convalescent Ratings

The Veteran contends that his TTE for convalescence after arthroscopic surgery of his left knee should have been extended beyond April 1, 2008.  He noted that he still required physical therapy after that date.  Also, he contended that his left knee problems were not alleviated by the February 2008 surgery and required additional treatment including further surgery.  

A total disability rating for convalescence is assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of service connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or (3)  immobilization by cast, without surgery, of one major joint or more.  A TTE for convalescence will be effective that date of hospital admission or outpatient treatment and will continue for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  Extensions of 1 or more months up to 3 months may be made if the conditions necessitating convalescence persist at that time.  Extensions of 1 or more months up to 6 months beyond the initial 6 month period may be made if the conditions requiring convalescence persist, with the approval of the Veterans Service Center Manager.  The terminations of these ratings are not subject to the procedural protections provided for reductions of other assigned ratings.  A TTE for convalescence will be followed by the appropriate schedular evaluation.  Id.

VA treatment records reflect that the Veteran had longstanding problems with his left knee since an in-service injury.  He received injections, pain medication, and physical therapy, but none of these modalities successfully treated his left knee pain.  According to his Social Security Administration (SSA) records, he had not worked since October 2006 reportedly due to problems with his knees as well as psychiatric difficulties.  

Since more conservative treatment of the Veteran's left knee problems was unsuccessful he underwent arthroscopic surgery with debridement of the lateral meniscus and chondral debridement on February 12, 2008.  

The Veteran was seen for surgical follow up on February 25, 2008.  At that time, the Veteran was informed that he would probably have some relief of symptoms from his meniscus however he would continue to have left knee pain due to degenerative changes.  The Veteran's sutures were removed.  The Veteran complained of some pain and it was noted that this was not unusual considering that he recently had surgery.  He was given a refill of pain medication so that he could participate in physical therapy.  No restrictions on the Veteran's activities were set forth.  He was instructed to follow up as needed and it was noted that injection therapy for his continued left knee problems would likely be tried in the future. 

The Veteran was recovered enough to attend physical therapy beginning April 8, 2008.  At that time, the Veteran reported that he had used crutches for about 3 weeks after his surgery.  He had continued complaints of left knee pain and tenderness to palpation, he walked using a straight cane, he had trouble climbing stairs, and he was able to stand for 10 minutes or less.  Physical therapy notes indicate that the Veteran was able to perform prescribed exercises but that he still complained of left knee pain.  A physical therapy note later that month noted that the Veteran was inconsistent and self limiting with his knee range of motion and strength.  No swelling was present.  No objective findings were present on physical examination to substantiate the Veteran's subjective complaints.  The Veteran was discharged from physical therapy in early May 2008.  He reported receiving no pain reduction as a result of his participation in physical therapy.  

The Veteran was seen by vocational rehabilitation for an evaluation in early May 2008.  The evaluation found that the Veteran's psychiatric symptoms and physical problems severely limited his ability to work on a sustained basis in a competitive environment.  While much discussion was made of the Veteran's psychiatric symptoms his physical problems were not identified.  There is no mention of any limitation regarding the Veteran's left knee at that time.  

The Veteran's knee was evaluated by VA in August 2008.  The Veteran reported that he had 4 arthroscopies on his left knee, the most recent of which was the February 2008 surgery.  He did not discuss any postsurgical limitations.  He reported using a cane and crutches at times.  He was able to perform all of his activities of daily living unassisted although he sometimes had difficulty reaching his shoes because of back pain and left knee pain.  The knee appeared normal on inspection.  Palpation revealed anterior generalized knee pain from the reinacular areas to the joint line to below the joint line.  The popliteal area was slightly tender to palpation.  The tests for stability were normal.  Extension of the knee was full with pain from 20 degrees to 0 degrees.  Flexion was 0 to 80 degrees with pain at 80 degrees.  Motion was reduced after repetition.  An x-ray of the left knee was normal.  The examiner diagnosed chrondromalacia of the left knee including patella femoral joint in the articular cartilage of the patella and the femoral condoyles.  The examiner opined that the Veteran's knee pain prevented him from doing manual labor or prolonged walking more than half a block.  The examiner was unable to determine to what degree the Veteran could do other work due to his psychiatric problems.  

Subsequently, the Veteran continued to have difficulty with his left knee.  He did not note any improvement since the February 2008 surgery, contending that his symptoms had actually worsened after that time.  Total knee replacement was considered but the Veteran's treatment providers were reluctant to try this surgery given the Veteran's young age with respect to undergoing such a procedure.  

At his hearing in April 2011 the Veteran testified that his physicians placed him in convalescence status through May 8, 2008.  However, this is not documented in the Veteran's VA treatment records and they in fact show that the Veteran was in physical therapy in April 2008.  The Veteran testified that a private physician told him after the February 2008 surgery that he needed a total knee replacement which had not yet occurred.  He testified that he had not worked since 2006, which was years prior to his surgery, due to left knee pain. 

The evidence does not show that the Veteran required a period of convalescence after April 1, 2008.  His VA treatment records did not indicate that he had any restrictions on his activities after his February 2008 surgery and the brief period of convalescence.  He was seen for one follow up appointment in late February 2008 when his stitches were removed.  There were no restrictions on his activities mentioned at that time and the Veteran was referred for physical therapy.  By his own admission, the Veteran used crutches for only approximately 3 weeks after surgery, which is well prior to April 1, 2008.  While the Veteran contends that he should receive a TTE for convalescence while he was undergoing physical therapy, his participation in physical therapy actually shows that the Veteran had recovered sufficiently to exercise his left knee joint.  Additionally, it is noted that the Veteran also participated in physical therapy prior to his left knee surgery, at which time he clearly was not in a period of recovery from treatment for his service connected left knee disability.  There is no evidence that the Veteran had any severe post-operative residuals of his surgery after April 1, 2008 or that he was in a cast after that time.  While he still had knee pain and was walking with the assistance of a cane, the Veteran had knee pain and difficultly standing and walking prior to his surgery.  Given that he still had these symptoms months and years later, they are clearly part of his underlying disability and not due to a period of recovery from the February 2008 surgery.  Moreover, there were no particular employment restrictions set forth as a result of the February 2008 surgery since the Veteran was unemployed for years prior to his surgery.  His employment limitations were not shown to have changed during the period immediately following his surgery, and he continues to experience work restrictions due to knee pain and other pathology that is unrelated to the February 2008 surgery.

Convalescent ratings are intended to encompass only the period that it takes for the Veteran to recover from the actual surgical procedure or treatment for a service connected disability to a baseline level of health.  Felden v. West, 11 Vet. App. 427, 430 (1998).  It is not intended to compensate the Veteran for symptoms of the underlying disability that persist after surgery or treatment; rather, these are evaluated pursuant to the Schedule for Rating Disabilities.  See 38 C.F.R. § 4.30.  There is no evidence that the Veteran was still in a period of recovery after April 1, 2008.  Rather, by that time he had recovered sufficiently to resume his normal activities and to soon thereafter participate in physical therapy.  While he had limitations, these were of a longstanding nature and were not shown to be due to a need to recover from the February 2008 surgery.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



ORDER

Continuation of a TTE for convalescence beyond April 1, 2008 for arthroscopic surgery for s/p injury, left knee, with chondromalacia, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


